Citation Nr: 0621042	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to July 
1987.  The veteran's active duty included a tour of duty at 
Takhli Royal Thai Air Force Base in Thailand from December 
1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran is shown to have only performed active 
service in Thailand during the Vietnam Era.

3.  The veteran is not shown to have been exposed to Agent 
Orange in connection with his duties in service.

4.  The veteran is not shown to have diabetes mellitus in 
service or for many years thereafter.

5.  The competent evidence of record does not link the 
veteran's diabetes mellitus to Agent Orange exposure or any 
event in service.  






CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated 
by service and is not presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in February 2002 and September 2003, the 
RO notified the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran names and addresses of 
persons, agencies, or companies possessing records that would 
help decide his claim, and the approximate time frame covered 
by the records.  The RO then requested any additional 
information or evidence from the veteran that he wanted VA to 
obtain on his behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In a follow up VCAA notice, dated in March 2006, the RO 
notified the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the notice, the RO also 
explained how disability ratings and effective dates are 
determined.  The Board thus finds that the notice 
requirements of Dingess/Hartman v. Nicholson have been 
fulfilled.

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the November 
2002 rating decision, July 2003 Statement of the Case (SOC) 
and October 2003 Supplemental Statement of the Case (SSOC).  
Together, these documents provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons for the denial.  The SOC and SSOC provided the 
veteran with notice of all of the laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  

Regarding timing of the notice, the RO issued the original 
VCAA notice in February 2002, which was before the September 
2002 rating decision.  The Board concludes that the veteran 
has not been prejudiced by any deficiencies in requirements 
of the notice provisions of the VCAA, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and provided 
him with a hearing.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.




Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131  (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

For diabetes mellitus, service connection may be presumed in 
certain circumstances.  Where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of separation from 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  

Service connection for diabetes mellitus may also be presumed 
based on exposure to certain herbicide agents.  38 U.S.C.A. § 
1116 (West 2002 & Supp. 2005), 38 C.F.R. §§ 3.307, 3.309 
(2005).  If the veteran was exposed to an herbicide agent 
during active military, naval, or air service, diabetes 
mellitus shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e) (2005).  The 
term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6) (2005).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2005), 38 C.F.R. § 3.307(a)(6)(iii) (2005).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during that 
period.  Id.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  Id.    

Analysis

The veteran asserts that he was exposed to Agent Orange while 
stationed at the Takhli Air Force Base in Thailand from 
December 1966 to December 1967, and that this exposure caused 
his currently diagnosed diabetes mellitus, type II.  The 
record does not show, and the veteran does not contend, that 
he served in the Republic of Vietnam during the Vietnam Era.  
Instead, the veteran argues that he is entitled to service 
connection based on direct causation rather than a statutory 
presumption.

At the veteran's hearing, conducted in March 2006, the 
veteran testified that he felt he was exposed to Agent Orange 
from consuming food and water, working on the flight line, 
and performing foreign object details while stationed in 
Thailand.  The veteran believed that the base was actively 
being used as a staging area for herbicide application and 
that he came in contact with the herbicides when the planes 
applying the herbicides arrived back at the base.  

To support his contentions, the veteran submitted Internet 
articles suggesting that Agent Orange was used in Thailand.  
These articles, however, only refer to operations involving 
the application of herbicides as late as 1965; nowhere in the 
materials that the veteran submitted is it suggested that 
Agent Orange was applied at any time the veteran was 
stationed there.  Regarding the veteran's purported methods 
of exposure, the record lacks any objective evidence 
corroborating these assertions.  Thus, the record does not 
show that the veteran was exposed to herbicides during 
service. 

The record also lacks the necessary evidence to establish a 
causal relationship between the alleged herbicide exposure 
and the currently diagnosed diabetes mellitus.  At his 
hearing in March 2006, the veteran testified that he was 
first diagnosed with diabetes mellitus sometime in the year 
2001, which was 14 years after separation from active service 
and 35 years after his alleged exposure to Agent Orange.  
Thus, the veteran is not entitled to a presumption of service 
connection based on the criteria applicable to chronic 
diseases.  38 C.F.R. §§ 3.307, 3.309(a) (2005).  The evidence 
of record also fails to establish service connection based on 
direct causation.  First, the veteran's service medical 
records are negative for complaints of, treatment for, or 
findings of diabetes mellitus.  Second, VA Medical Center 
(VAMC) treatment records fail to mention the etiology of the 
diabetes mellitus or otherwise establish a causal 
relationship between the disease and an incident in service.  

The Board is unable to grant service connection for the 
veteran's meritorious service in Thailand during the Vietnam 
Era.  The veteran, as a lay person, is not competent to 
express an opinion concerning the etiology of his diabetes 
mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The claim must 
therefore be denied.  


ORDER

Entitlement to service connection for diabetes mellitus type 
II due to herbicide exposure is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


